 
Exhibit 10.16
 
Amendment to Sublease
 
This Amendment to Sublease is entered into by and between Rambus, Inc. and
Bridgespan, Inc. this 25th day of March, 2002 and amends that certain sublease
(the “Sublease”) dated May 8, 2000 by and between RAMBUS INC., a Delaware
corporation, (“Tenant”), and MUSE PRIME SOFTWARE, INC., a Delaware corporation
(“Sublessee”) as follows:
 

 
1.
 
The terms of paragraph 4 of the Sublease shall be amended in their entirety to
read as follows:

 
Rent: Sublessee shall pay monthly to Sublessor as Base Rent for the Subleased
Premises the following amounts for the time periods indicated:
 
Months

--------------------------------------------------------------------------------

  
Amount

--------------------------------------------------------------------------------

3/1/02-2/28/03
  
$112,000
3/1/003-2/38/04
  
$142,000
3/1/04-2/28/05
  
$180,000

 

 
2.
 
The terms of paragraph 5 of the Sublease shall be amended in their entirety to
read as follows:

 
Letter of Credit: Prior to execution of this Amendment to Sublease, Sublessee
shall deliver to Sublessor an irrevocable Letter of Credit in the amount of four
million dollars ($4,000,000) acceptable to Sublessor, in its sole discretion.
Annually, on the first day of March (commencing March 1, 2003) and provided that
Sublessee is not then in breach of the Sublease and has not been in breach of
the Sublease over the past year, the Letter of Credit shall be reduced as
follows: on March 1, 2003 to $2,800,000; on March 1, 2004 to $1,300,000. Such
Letter of Credit shall remain in force until at least thirty (30) days after the
expiration of the term of this Sublease. The term “Letter of Credit” shall
include any replacement or renewal Letter of Credit. Upon issuance of the Letter
of Credit to Sublessor, Sublessor may draw against the Letter of Credit if (a)
Sublessee is in default of any term, provision, covenant or condition of this
sublease, provided that Sublessor has given written notice to Sublessee under
the terms of this sublease and the applicable period of cure (if any) under this
sublease for such default has expired and the default of Sublessee has not been
cured or (b) Sublessee shall fail to deliver or cause to be delivered to
Sublessor any renewal or replacement Letter of Credit required under this
Paragraph 5 not later than thirty (30) days prior to the date of expiration of
the Letter of Credit then held by Sublessor.





--------------------------------------------------------------------------------

 

 
3.
 
A new paragraph shall be added to the Sublease as follows and shall be numbered
paragraph 19:

 
Additional Default Rights of Sublessor.    If Sublessee defaults under this
Sublease, then Sublessor shall have the right to re-enter and take possession of
the Subleased Premises and terminate Sublessee’s interest under this sublease.
Except with respect to a default by Sublessee of sublessee’s obligation to pay
Rent, if Sublessee’s default causes Sublessor to default under the Master Lease,
Sublessee shall defend, indemnify and hold Sublessor harmless from all damages,
costs (including reasonable attorneys’ fees), liability, expenses or claims
relating to such default. If Sublessee fails to perform any of its obligations
under the Master Lease (as incorporated herein) and Sublessor performs such
obligations to prevent or cure a default thereunder, Sublessee shall immediately
reimburse Sublessor for all of Sublessor’s costs and expenses incurred by
Sublessor in performing Sublessee’s obligations, together with interest on those
sums at the maximum rate permitted by law. The foregoing rights of Sublessor are
in addition to Sublessor’s rights under Paragraph 13.2 of the Master Lease as
incorporated herein.
 

 
4.
 
Paragraph 17 of the Sublease shall be amended in its entirety as follows:

 
Subleasing.    Sublessee shall have the right to sublease the Subleased Premises
during the term of this Sublease, pursuant to the terms of the Master Lease with
the following exceptions. Any and all payments and/or other consideration paid
by a sub-sublessee to Sublessee in excess of Sublessee’s obligations to
Sublessor shall be paid to Sublessor (or in the case of a sub-sublease of a
portion of the Subleased Premises, then in excess of such amount fairly
allocable to the sub-sublet portion of the Subleased Premises). Any Sublease
shall be at market rate. In the event of any attempt to sub-sublease any portion
of the Subleased Premises, then Sublessor may elect, at its option, to recapture
that portion of the Subleased Premises.
 
Notwithstanding the above, the existing sub-sublease from Bridgespan to Packet
Design Management Company, LLC (“Packet Design Sublease”) shall not be subject
to the terms of this Amendment to Sublease. However, in the event that the
Packet Design Sublease is extended, the sub-sublessee holds over or a new
sub-sublease is executed for some or all of the premises that are the subject of
the Packet Design Sublease – either with Packet Design or some other person or
entity – then the terms of this Amendment to Sublease shall apply.
 

 
5.
 
Successor in Interest.    It is agreed that Bridgespan, Inc. is the successor in
interest of Muse Prime Software, Inc.

 

 
6.
 
Consent of Master Landlord.    This Amendment to Sublease is subject to the
approval of Master Landlord and is null and void in the event such approval is
not





--------------------------------------------------------------------------------

 

 
forthcoming,
 
in which case the parties shall continue under the terms of the Sublease.

 

 
7.
 
Except as otherwise stated herein, all other terms of the Sublease shall remain
in full force and effect.

 
It is so agreed.
 
Dated: 25 March ’02
BRIDGESPAN, INC.

 
/s/ Phillip Weaver
                                                 

By:    Phillip Weaver
                                                 

Its:    CFO
                                                 

 
Dated: 3-25-02
RAMBUS, INC.

 
/s/ Ed Larsen
                                                 

By:    Ed Larsen
                                                 

Its:    SR VP
                                                 